Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99(j)(1) Philip H. Newman pnewman@ goodwinprocter.com Goodwin Procter LLP Counsellors at Law Exchange Place Boston, MA 02109 T: 617.570.1000 F: 617.523.1231 April 22, 2009 Van Eck Funds 335 Madison Avenue, 19th Floor New York, New York 10017 Re: Van Eck Funds Post-Effective Amendment No. 79 to Registration Statement on Form N-1A File Nos. 002-97596; 811-04297 Ladies and Gentlemen: Reference is hereby made to the Post-Effective Amendment No. 79 to the Registration Statement on Form N-1A of Van Eck Funds (the Registrant), being filed pursuant to Rule 485(b) under the Securities Act of 1933, as amended (the Registration Statement), together with the exhibits indicated as being filed therewith. We hereby consent to the references to our firm as legal counsel for the Registrant in the Registration Statement. This consent shall not constitute an acknowledgment that we are within the category of persons whose consent is required by Section 7 of the Securities Act of 1933, as amended, and the rules and regulations thereunder. Sincerely, GOODWIN PROCTER LLP
